[NOT FOR PUBLICATION]

                  United States Court of Appeals
                      For the First Circuit
                                           

No. 97-1393

                    JOSE F. RODRIGUEZ, ET AL.,
                      Plaintiffs, Appellees,

                                v.

                PRUDENTIAL-BACHE SECURITIES, INC.,
                       Defendant, Appellee.

                                           

                         ANA M. MORALES,
                      Defendant, Appellant.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Salvador E. Casellas, U.S. District Judge]                                                                  

                                           

                              Before

                     Torruella, Chief Judge,                                                     
                      Lynch, Circuit Judge,                                                    
             and Gierbolini,* Senior District Judge.                                                             

                                           

     Jos  Luis Gonz lez-Casta er was on brief for appellant.                                          
     Carlos  A. Bobonis-Gonz lez,  with whom  Bobonis, Bobonis  &                                                                           
Rodr guez Poventud was on brief for appellee.                            

                                           

                        February 26, 1998
                                           

                                                  

*  Of the District of Puerto Rico, sitting by designation.

          Per  Curiam.   Plaintiff  Ana  M.  Morales  ("Morales")                    Per  Curiam.                               

appeals the district court's  grant of defendant Prudential-Bache

Securities,  Inc.'s  ("Prudential's")  cross-motion  for  summary

judgment in this wrongful termination dispute.  We affirm.

          On December  28, 1990,  Morales, her  husband, Jos   F.

Rodr guez ("Rodr guez"),  and their conjugal  partnership filed a

complaint in the District Court of Puerto Rico against Rodr guez'

former employer, Prudential, seeking  redress in connection  with

the  brokerage firm's  February 1990 closing  of its  Puerto Rico

subsidiary and  its termination  of Rodr guez'  employment.   The

plaintiffs  asserted  seven  causes  of  action  arising  out  of

Prudential's  alleged  wrongful  termination  of its  contractual

relationship with Rodr guez.   Six of the seven  causes of action

were brought on behalf of Rodr guez and the conjugal partnership.

The remaining  cause of  action sought  compensation on  Morales'

behalf for damages she suffered as a  result of the direct injury

to her husband by Prudential.

          The  district court ordered the parties to proceed with

arbitration  of  all  claims pertaining  to  Rodr guez  before an

arbitration panel of  the New York Stock Exchange  ("NYSE").  The

district  court stayed  the claims  of Morales  and  the conjugal

partnership  pending the outcome  of the arbitration.   Rodr guez

and the conjugal  partnership arbitrated their claims  before the

NYSE, and the arbitration panel awarded him $1,014,250 plus costs

and attorney's fees  in full and final settlement  of all claims.

Thereafter, Prudential's petitioned the district court  to vacate

                               -2-

the award, but  the court entered judgment for  Rodr guez and the

other claimants.   See Rodr guez v. Prudential-Bache  Sec., Inc.,                                                                          

882 F. Supp. 1202 (D.P.R. 1995).  On appeal, this  court affirmed

the district court's judgment.  See Rodr guez v. Prudential-Bache                                                                           

Sec., Inc., 72 F.3d 234 (1st Cir.  1995).  Prudential then  paid                    

Rodr guez his arbitration award.

          In  her subsequent motion for partial summary judgment,

Morales argued  that since the  arbitrators rendered an  award in

favor  of Rodr guez,  and  since  her claims  were  based on  his

wrongful termination,  the arbitration panel adjudicated  all the

facts  necessary to  find  Prudential liable  to  Morales on  her

claims.   Thus, according to  appellant, the only issue remaining

was the  extent of  damages and  the corresponding  compensation.

The district  court  dismissed  Morales'  complaint  and  granted

Prudential's cross motion for summary judgment.  Morales appeals.

          We  find  the  district court's  well-reasoned  opinion

persuasive, and  we affirm  on the grounds  stated therein.   See                                                                           

Rodr guez  v.  Prudential-Bache Sec.,  Inc., No.  90-2659 (D.P.R.                                                     

January  23, 1997).   We  write only  to emphasize  that Morales'

claims arose directly from Prudential's termination of Rodr guez'

employment in  violation of  Law 80,  P.R. Laws  Ann. tit.  29,  

185a, et seq., which provides an exclusive remedy for an employee                                                    

who  has been  discharged without  just cause.   As  the district

court noted, "[h]er claims are directly derived, and inextricably

intertwined with the  employment dispute  between Prudential  and

her husband,   Jos   Rodr guez."   Consequently, her  attempts to

                               -3-

assert an  independent cause of  action for damages  under Puerto

Rico's  general tort  statute, Art.  1802  of the  Civil Code  of

Puerto Rico, P.R. Laws Ann. tit. 31,   5141, are unavailing.

          Morales might have had a  viable cause of action if she

alleged  tortious acts by Prudential independent of her husband's

dismissal.  In Pujol v. Shearson/American Express, Inc., 829 F.2d
1201 (1st  Cir. 1987),  a husband and  wife, individually  and as

representatives  of   their  conjugal  partnership,   appealed  a

district  court's  denial  of their  motion  for  partial summary

judgment  against  an   employer.    This  court   held  that  an

arbitration award under  the husband's employment contract  stood

as  res  judicata  with  respect  to  the  husband  and  conjugal

partnership's claims, which were already arbitrated or could have

been raised at the arbitration proceeding.  See id. at 1206-08.                                                            

          However, the Pujol court  allowed the wife "to  sue for                                      

direct injury to  her property and herself." 829 F.2d at  1209.

This court observed that "[i]f [the wife] can prove that personal

papers, documents and property belonging to her, as distinct from                                                                           

her husband  or the conjugal  partnership, were subjected  to the                                                   

treatment alleged, then she  has stated a cause of  action."  Id.                                                                          

at  1208 (emphasis  added).    In the  instant  case, any  injury

alleged  by Morales resulted from Prudential's conduct toward her

husband rather than from any acts committed directly against her.

Ultimately,  Morales has failed to assert any independent factual

basis  for recovery  distinct from  her  husband or  the conjugal

partnership.

                               -4-

          Costs to be assessed against appellant.

          Affirmed.                      Affirmed                            

                               -5-